UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY INVESTMENT COMPANY ACT FILE NUMBER: 811-05083 VAN ECK WORLDWIDE INSURANCE TRUST - WORLDWIDE EMERGING MARKETS FUND (Exact name of registrant as specified in its charter) 99 Park Avenue - 8th Floor, New York, N.Y. 10016 (Address of principal executive offices) (Zip Code) Bruce J. Smith Chief Financial Officer Worldwide Emerging Markets Fund 99 Park Avenue - 8th Floor New York, N.Y. 10016 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 687-5200 Date of fiscal year end: December 31 Date of reporting period: September 30, 2007 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, treet, Washington, DC 20549. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. ITEM 1. Schedule of Investments. Worldwide Emerging Markets Fund Schedule of Investments September 30, 2007 (unaudited) Number of Shares Value COMMON STOCK: 91.5% Argentina: 1.0% 235,000 Inversiones y Representaciones S.A. (GDR) * $3,729,450 Brazil: 9.0% 143,000 Anhanguera Educacional Participacoes S.A. * 2,601,773 284,000 BR Malls Participacoes S.A. * 3,407,070 192,000 Cia Vale do Rio Doce (ADR) 5,462,400 301,600 Cremer S.A. * 3,511,262 305,000 Localiza Rent A Car S.A. 3,103,246 136,000 Petroleo Brasileiro S.A. (ADR) 10,268,000 263,000 Ultrapetrol (Bahamas) Ltd. * 4,368,430 32,722,181 China/Hong Kong: 10.7% 7,740,000 Beijing Development (Hong Kong) Ltd. * # 4,166,613 12,120,000 Century Sunshine Ecological * # 1,386,810 6,713,000 China Green Holdings Ltd. # 7,238,915 1,200,000 China Infrastruacture Machinery Holdings Ltd. # 2,771,385 5,295,000 China Lifestyle Food & Beverages # 1,674,822 6,934,000 China Rare Earth Hldgs Ltd. # 2,129,017 130,000 Home Inns & Hotels Management, Inc. 4,524,000 10,521,000 PYI Corp. # 4,260,859 10,150,000 Shanghai Real Estate Group Ltd. # 4,379,377 1,891,000 Tian An China Investment Co. Ltd. # 2,318,532 2,040,000 Yanzhou Coal Mining Co Ltd. # 4,171,767 39,022,097 Hungary: 1.3% 90,000 OTP Bank PCL # 4,891,469 India: 10.5% 520,000 Ansal Properties & Infrastructure Ltd. # 3,658,209 275,000 Gitanjali Gems Ltd. # 2,192,509 513,019 GVK Power & Infrastructure Ltd. # 8,422,537 431,500 Hirco PLC (GBP) * # 3,263,650 341,656 Panacea Biotec Ltd. * # 3,428,005 53,499 Power Grid Corp. * 100,804 257,000 Reliance Capital Ltd. # 10,179,352 960,000 Welspun-Gujarat Stahl Ltd. # 7,106,781 38,351,847 Indonesia: 1.5% 12,500,000 Bumi Resources Tbk PT # 4,877,550 8,000,000 Mitra Adiperkasa Tbk PT # 691,462 5,569,012 Israel: 1.8% 1,300,000 Israel Discount Bank Ltd. * # 2,973,950 182,500 Queenco Leisure International Ltd. Reg S (GDR) * 3,416,882 6,390,832 Kazakhstan: 4.2% 275,000 Halyk Savings Bank (GDR) # 5,512,060 510,300 Kazakhstan Kagazy PLC (GDR) REG S† * # 2,383,101 305,000 KazMunaiGas Exploration (GDR)REG S† # 7,253,181 15,148,342 Malaysia: 2.6% 6,842,800 KNM Group BHD # * 9,260,326 Mexico: 3.0% 85,000 America Movil S.A. de C.V. (ADR) 5,440,000 485,000 Grupo FAMSA, S.A. de C.V. * 1,977,710 140,000 Grupo Televisa S.A. de C.V. 3,383,800 10,801,510 Nigeria: 0.6% 1,000,000 Guaranty Trust Bank PLC 238,738 169,700 Guaranty Trust Bank PLC (GDR) 2,007,551 2,246,289 Panama: 1.1% 103,000 Copa Holdings S.A. (ADR) 4,125,150 Peru 0.8% 45,000 Credicorp (ADR) 3,046,500 Philippines: 1.9% 91,000,000 Megaworld Corp.* # 6,906,262 Poland: 0.5% 417,000 Multimedia Polska S.A.* # 1,843,840 Russia: 5.2% 248,275 C.A.T. Oil A.G. (EUR) * # 6,361,405 100,000 LUKOIL (ADR) 8,330,000 60,000 OAO Gazprom (ADR) # 2,634,600 6,000 Vismpo-Avisma Corp. (USD) # 1,746,744 19,072,749 Singapore: 4.0% 2,540,000 CSE Global Ltd. * # 2,184,947 3,870,000 Sino-Environment Technology Group Ltd. * # 8,151,528 1,650,000 Wilmar International Ltd. # 4,062,325 14,398,800 South Africa:6.4% 180,000 Bidvest Group Ltd. # 3,536,282 2,269,200 FirstRand Ltd. * # 7,279,523 175,000 Naspers Ltd. * # 4,844,034 390,000 Spar Group Ltd. * # 3,121,225 305,000 Standard Bank Group Ltd. # 4,403,894 23,184,958 South Korea:10.7% 69,500 Hyundai Mobis # 7,356,007 62,800 Hyunjin Materials Co. Ltd. # 3,091,479 195,000 Finetec Corp. # 4,120,164 137,000 Inzi Controls Co. Ltd. # 1,118,671 126,908 SFA Engineering Corp. # 7,514,701 81,000 SSCP Co. Ltd. * # 2,646,429 51,952 Taewoong Co. Ltd. # 6,141,414 288,000 Won Ik Quartz Corp. # 2,212,304 200,000 Woori Finance Holdings Co. Ltd. # 4,536,451 38,737,620 Taiwan: 8.3% 851,225 Advantech Co. Ltd. # 2,530,718 1,197,500 Awea Mechantronic Co. Ltd. # 2,737,942 1,345,000 China Ecotek Corp. # 1,849,814 1,120,000 Chrome ATE, Inc. * # 2,748,557 2,012,827 Gemtek Technology Corp. # 5,047,030 1,246,947 HON HAI Precision Industry Co. Ltd. # 9,392,495 520,000 Lumax International Corp. # 1,378,688 326,901 MJC Probe, Inc. # 1,243,548 353,904 Novatek Microelectronics Corp. Ltd. # 1,540,514 448,300 Powertech Technology # 1,808,305 30,277,611 Thailand: 1.8% 750,613 Airports of Thailand PCL. # 1,356,341 256,000 Banpu PCL 2,599,212 668,976 Minor International PCL Warrants 183,468 (THB 6.00, exp. 3/29/08) * 1,350,000 Thai Oil PCL * 2,258,206 6,397,227 Turkey: 3.5% 430,000 Asya Katilim Bankasi A.S. * # 3,505,309 1,249,999 GSD Holding * # 1,692,298 565,000 Sinpas Gayrimenkul Yatirim Ortakligi AS * 3,604,391 420,000 Tav Havalimanlari Holding A.S. * # 3,861,437 12,663,435 Ukraine: 1.1% 138,000 XXI Century Investments Public Ltd. (GBP)* # 4,067,740 Total Common Stocks (Cost: $223,612,906) 332,855,247 PREFERRED STOCKS: 4.7% Brazil: 4.7% 599,064 Cia Vale do Rio Doce 17,109,111 (Cost: $2,810,029) Principal Amount REPURCHASE AGREEMENT: 3.7% State Street Bank & Trust Co., 3.80% (dated 9/28/07, due 10/1/07, repurchase price $13,578,298, collateralized by $13,905,000 Federal Home Loan Bank, 3.75%, due 8/15/08 with a value of $13,845,612) (Cost: $13,574,000) $13,574,000 13,574,000 Total Investments: 100.0% (Cost: $239,996,935) 363,538,358 Other assets less liabilities: 0.0% 109,798 NET ASSETS: 100.0% $363,648,156 ADRAmerican Depositary Receipt EUREuro GBPBritish Pound GDR Global Depositary Receipt SGDSingapore Dollar THB Thai Baht USD United States Dollar * Non-income producing # Indicates a fair valued security which has not been valued utilizing an independent quote, but has . been valued pursuant to guidelines established by the Board of Trustees. The aggregate value of fair valued securities is $241,906,878 which represented 66.5% of net assets † REG S security was purchased pursuant to Regulation S under the Securities Act of 1933, which exempts from registration, securities offered and sold outside of the United States.Such a security cannot be sold in the United States without either an effective registration statement filed pursuant to the Securities Act of 1933 or pursuant to an exemption from registration. The aggregate cost of investments owned for Federal income tax purposes is $242,742,195, and unrealized appreciation (depreciation) on such investments is: Gross Unrealized Appreciation $129,787,122 Gross Unrealized Depreciation (8,990,959) Net Unrealized Appreciation $120,796,163 % of Summary of Investments by Sector Investments Value Industrial 23.1% $84,071,389 Financial 22.6 82,127,035 Energy 13.4 48,753,921 Consumer, Cyclical 9.0 32,571,862 Basic Materials 8.6 31,116,868 Consumer, Non-cyclical 6.9 25,230,311 Communications 5.7 20,558,704 Technology 2.6 9,308,032 Utilities 2.3 8,523,341 Diversified 2.1 7,702,895 Repurchase Agreement 3.7 13,574,000 100.0% $363,538,358 Security ValuationSecurities traded on national exchanges or traded on the NASDAQ National Market System are valued at the last sales price as reported at the close of each business day. Securities traded on the NASDAQ Stock Market are valued at the NASDAQ official closing price. Over-the-counter securities not included in the NASDAQ National Market System and listed securities for which no sale was reported are valued at the mean of the bid and ask prices. Securities for which market values are not readily available, or whose values have been affected by events occurring before the Funds pricing time (4:00 p.m. Eastern Time) but after the close of the securities primary market, are valued using methods approved by the Board of Trustees. The Fund may also fair value securities in other situations, for example, when a particular foreign market is closed but the Fund is open. The price which the Fund may realize upon sale may differ materially from the value presented on the Schedule of Investments. Short-term obligations purchased with more than sixty days remaining to maturity are valued at market value. Short-term obligations purchased with sixty days or less to maturity are valued at amortized cost, which with accrued interest approximates market value. Forward foreign currency contracts are valued at the spot currency rate plus an amount (points) which reflects the differences in interest rates between the U.S. and foreign markets. Securities for which quotations are not available are stated at fair value as determined by a Pricing Committee of the Adviser appointed by the Board of Trustees. Certain factors such as economic conditions, political events, market trends and security specific information are used to determine the fair value for these securities. ITEM 2. Controls and Procedures. (a) The registrant's principal executive and principal financial officers, or persons performing similar functions, have concluded that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the "1940 Act") (17 CFR 270.30a-3 (c))) are effective, as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on their evaluation of these controls and procedures required by Rule 30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rules 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15 (b)). (b) There were no changes in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act (17 CFR 270.30a-3(d)) that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. Exhibits. Certifications of principal executive officer and principal financial officer as required by Rule 30a2(a) under the Investment Company Act of 1940 are attached as Exhibit 99.CERT SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Worldwide Emerging Markets Fund. By /s/ Bruce J. Smith, Chief Financial Officer, Worldwide Emerging Markets Fund Date:November 29, 2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/ Keith J. Carlson, Chief Executive Officer, Worldwide Emerging Markets Fund Date:November 29, 2007 By /s/ Bruce J. Smith, Chief Financial Officer, Worldwide Emerging Markets Fund Date:November 29, 2007
